NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 11 December 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the at least one outlet channel feature.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “wherein said at least one outlet channel a defined axial height and a defined width” in line 13 is grammatically awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiemann (U.S. Patent Application Pub. No. 2004/0242395).
Regarding claim 1, Thiemann discloses a centrifugal separator 10 having a device for the transformation of kinetic energy of a liquid rotating in a discharge chamber 100 around a rotational axis to pressure energy, comprising a discharge element 30 for the discharge of liquid out of the discharge chamber, the discharge element having a radially outer part shaped as a body of revolution about the rotational axis and arranged to be located in a rotating liquid body in said discharge chamber; and 
Regarding claim 5, Thiemann discloses wherein said decrease in said aspect ratio is in said inner second part of said at least one outlet channel (paras. [0022] and [0026]).
Regarding claim 6, Thiemann discloses wherein said inner second part 34.1, 34.2, and/or 34.3 extends essentially straight radially inwardly (Fig. 2).
Regarding claim 7, Thiemann discloses wherein the outlet tube 22 is arranged coaxially around a stationary axial inlet tube 24.
Regarding claim 10, Thiemann discloses wherein said discharge element has 2 to 8 outlet channels (e.g., Fig. 2).
Regarding claim 11, Thiemann discloses wherein said discharge element has 4-7 outlet channels (e.g., Fig. 2).
Regarding claim 14, Thiemann discloses wherein said inlet opening is formed in an essentially radially facing surface of the discharge element (Fig. 3).
Regarding claim 15, Thiemann discloses wherein the inlet opening is one of the following shapes: triangular, NACA duct profile or rectangular shape (Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiemann (U.S. Patent Application Pub. No. 2004/0242395).
Regarding claims 3, 4 and 18, Thiemann teaches wherein said aspect ratio decreases from between a value greater than 1.25 to 0.25-0.75 (paras. [0022] and [0026]); wherein said aspect ratio decreases from between a value greater than 1.25 to a value close to 0.40-0.60, but does not specifically teach said aspect ratio decreases from between 1.25-2.00 to 0.25-0.75 or from between 1.50-2.00 to 0.40-0.60. However, it has been held that “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld
Regarding claim 20, Thiemann discloses wherein said decrease in said aspect ratio is in said inner second part of said at least one outlet channel (paras. [0022] and [0026]).

Claims 2, 12, 16, 17, 19, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thiemann (U.S. Patent Application Pub. No. 2004/0242395) in view of Inge et al. (U.S. Patent No. 5,160,311).
Regarding claim 2, Thiemann does not disclose wherein the cross-sectional area of the at least one outlet channel is constant or increases along the outlet channel in the direction of flow therethrough.
Inge et al. discloses wherein the cross-sectional area of the at least one outlet channel is constant or increases along the outlet channel in the direction of flow therethrough (Fig. 2 - 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Thiemann with the outlet channel configuration of Inge et al. for the purpose of transforming kinetic energy of the rotating liquid into pressure energy (col. 5 lines 1-6).
Regarding claim 12, Thiemann does not disclose wherein the cross-sectional area of the at least one outlet channel gradually increases along the outlet channel in the direction of flow therethrough.
Inge et al. discloses wherein the cross-sectional area of the at least one outlet channel gradually increases along the outlet channel in the direction of flow therethrough (Fig. 2 - 6). It would have been obvious for one having ordinary skill in the 
Regarding claim 13, Thiemann discloses wherein a cross section of the outlet channel is substantially rectangular (Fig. 3).
Regarding claims 16 and 17, modified Thiemann teaches wherein said aspect ratio decreases from between a value greater than 1.25 to 0.25-0.75 (paras. [0022] and [0026]); wherein said aspect ratio decreases from between a value greater than 1.25 to a value close to 0.40-0.60, but does not specifically teach said aspect ratio decreases from between 1.25-2.00 to 0.25-0.75 or from between 1.50-2.00 to 0.40-0.60. However, it has been held that “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. In this case, modified Thiemann teaches either a range that encompasses the claimed range or a range that lies close to the claimed range, and without evidence to indicate why an aspect ratio decreasing from between 1.25-2.00 or 1.50-2.00 to 0.40-0.60 is critical, it 
Regarding claim 19, Thiemann discloses wherein said decrease in said aspect ratio is in said inner second part of said at least one outlet channel (paras. [0022] and [0026]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thiemann (U.S. Patent Application Pub. No. 2004/0242395) in view of Lindgren (U.S. Patent No. 2,125,453).
Regarding claim 8, Thiemann does not disclose wherein the inner second part of the at least one outlet channel attaches to the outlet tube by a bend directed upwards with a radius R1.
Lindgren discloses wherein the inner second part of the at least one outlet channel 6 attaches to the outlet tube 7 by a bend directed upwards with a radius (e.g., Fig. 1 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Thiemann with the inner second part of the at least one outlet channel configuration of Lindgren for the purpose of discharging liquid under pressure (page 2, left column, lines 1-17).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is allowable since the prior art does not teach or suggest wherein the height of the at least one outlet channel decreases by an upper wall of the outlet channel which is sloping inwardly along the length of said at least one outlet channel..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Shuyi S. Liu/Examiner, Art Unit 1774